Citation Nr: 0823325	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO. 06-21 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a schizoaffective 
disorder disability.

2. Entitlement to service connection for psychosis for the 
purpose of establishing eligibility for treatment under 38 
U.S.C. § 1702. 



ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel







INTRODUCTION

The veteran had active duty from March 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks service connection for a psychiatric 
disorder. Of record are diagnoses of schizoaffective disorder 
and bipolar disorder. In substance, the veteran has reported 
that although she had psychiatric disabilities and once 
attempted suicide prior to service, these symptoms continued 
throughout her military tenure. In her notice of disagreement 
and associated submissions, she reports that she was 
"bipolar in the Air Force," and that she consulted a 
service department physician on at least one occasion.

The veteran is essentially arguing that a grant of service 
connection for a psychiatric disorder is warranted, based on 
the theory of aggravation of a pre-existing disorder. Because 
the record is not sufficiently developed to ensure 
comprehensive appellate review, the appeal will be remanded.

Although the Board has not reviewed the appeal with a view 
towards resolution of its merits, (a determination for the 
initial resolution by the RO), the law provides that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2007). 

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service. See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993). The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof." 38 C.F.R. 
§ 3.304(b)(1) (2007). Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2007).

The veteran's service treatment records show that upon her 
entrance into active duty service in October 1973, the 
veteran reported trouble sleeping and that she had attempted 
suicide in the past. The October 1973 entrance examination 
report shows that the veteran's psychiatric status was 
determined to be within normal limits on clinical 
examination.

A May 1974 service treatment record shows that the veteran 
complained of gastrointestinal symptoms and coughing up 
blood. The examining medical professional noted that the 
veteran had "Very strange affect. Flat, withdrawn." A June 
1974 service treatment record shows the veteran complained of 
respiratory illness and coughing up blood. The treating 
medical professional noted that the veteran was "passive 
aggressive." An undated service treatment record notes "MHC 
- eval. See enclosed forms." There is no separation physical 
examination report of record.

The record is not sufficiently developed to ascertain whether 
the veteran had a disorder pre-existing military service; nor 
if such disorder did pre-exist her military tenure, whether 
it was aggravated therefrom. The veteran's service treatment 
records show some evidence of behavior that could be 
manifestations of psychiatric illness and include what 
appears to be a referral to a mental health clinic. The 
record suggests possible psychiatric complaints in service as 
well as diagnoses of current psychiatric illness and the 
veteran's testimony, (presumed credible for purposes of the 
development of the claim) that she has had psychiatric 
symptoms for most of her life. 

The lack of a separation physical examination report, when 
coupled with the veteran's report that she consulted a 
military psychiatric care provider, necessitates that her 
military personnel records be obtained. The law mandates that 
VA has a duty to obtain all relevant VA and Governmental 
records prior to adjudication of a claim. 38 U.S.C.A § 
5103A(c)(3). 

Following such development, a VA examination will be afforded 
the veteran to determine if the veteran had a psychiatric 
disorder pre-existing her active military service and if so, 
whether it was aggravated by such service. McLendon v. 
Nicholson, 20 Vet.App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the veteran has received 
any VA, non-VA, or other medical 
treatment for psychiatric disabilities, 
that is not evidenced by the current 
record. The veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should then 
obtain these records and associate them 
with the claims folder. The RO/AMC should 
also request the veteran's separation 
examination report and personnel records 
and associate them with the claims 
folder. 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. When the actions requested have been 
completed, schedule the veteran for an 
appropriate examination by a suitably 
qualified physician. The purpose of the 
examination is to determine whether the 
veteran's current psychiatric 
disabilities were incurred in, or caused 
or aggravated by, any incident of active 
service. The following considerations 
will govern the examinations:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. In 
particular: 

(i) The examiner should 
diagnose all current 
psychiatric disabilities, if 
any.

(ii) If the examiner opines 
that the veteran has a 
psychiatric disorder, the 
examiner must opine as to 
whether the veteran had a pre-
existing mental disability at 
the time she entered active 
military duty - the examiner 
must provide a comprehensive 
statement of the medical bases 
of such an opinion. 

(iii) If the veteran is found 
to have had a psychiatric 
disorder at the time she 
entered active duty, the 
examiner must opine as to 
whether, based upon a review of 
the claims folder and any other 
evidence generated including 
the results of any clinical 
evaluation, the pre-existing 
disorder was aggravated by 
active military duty - the 
examiner must provide a 
comprehensive statement of the 
medical bases of such an 
opinion. 

(iv) If the veteran is found to 
not have had a psychiatric 
disorder at the time she 
entered active duty, the 
examiner must opine as to 
whether, based upon a review of 
the claims folder and any other 
evidence generated including 
the results of any clinical 
evaluation, the veteran 
incurred the psychiatric 
disorder in or as a result of 
active military duty - the 
examiner must provide a 
comprehensive statement of the 
medical bases of such an 
opinion. 




3. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issues.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2. If the benefits sought on appeal are not granted to the 
veteran's satisfaction, she must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (7). 



